fILED
                                       UNITED STATES DISTRICT COURT                                   NOV - 3 2010
                                       FOR THE DISTRICT OF COLUMBIA                             Clerk, U.S. District & Bankruptc
                                                                                               Courts for the District of COIumbra
                                                       )
         Karen F. Long,                                )
                                                       )
                Plaintiff,                             )
                                                       )
                          v.                           )        Civil Action No.          10 1886
                                                       )
         Paula Demuth,                                 )
                                                       )
                Defendant.                             )
                                                       )


                                            MEMORANDUM OPINION

                This matter is before the Court on its initial review of plaintiff s pro se complaint and

         application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

         application and dismiss the case because the complaint fails to meet the minimal pleading

         requirements of Rule 8(a) of the Federal Rules of Civil Procedure and is frivolous.

                Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

         656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

         complaints to contain "( 1) a short and plain statement of the grounds for the court's jurisdiction

         [and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

         Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

         F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

         notice of the claim being asserted so that they can prepare a responsive answer and an adequate

         defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

         F.R.D. 497, 498 (D.D.C. 1977).




     /
(~
         Plaintiff, a resident of Oxon Hill, Maryland, purports to sue the Administrator of GSA but

for what conduct is unknown. I The complaint, consisting of incoherent scribble, fails to provide

any notice of a claim and is simply frivolous. 2 A separate Order of dismissal accompanies this

Memorandum Opinion.




                   VL4ae-,"
Date:   October~, 20 I 0




         IThe named defendant, Paula Demuth, is not the GSA Administrator, nor is she listed as
having served in that capacity. See http://www.gsa.gov (listing past and present Administrators
and Acting Administrators).

         This complaint is one of four such submissions received by the Clerk's Office on the
         2
same day. Each complaint names a different defendant. Plaintiff, who just this year has had nine
cases dismissed under similar circumstances, is warned that her persistence in filing frivolous
lawsuits may result in the Court imposing restrictions on her ability to file cases in this Court.

                                                 2